Citation Nr: 1606950	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-28 242	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased apportionment of the Veteran's compensation benefits on behalf of his dependent minor child.


REPRESENTATION

Appellant represented by:	Redacted


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to March 1982.  

The appellant and the Veteran were married in 1996 and divorced in 2007; they had one child together.  The appellant is the custodian of the minor dependent child of the Veteran.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 Special Apportionment Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that denied the appellant's claim for an increased apportionment in excess of $300.00 per month on behalf of the Veteran's dependent child.  

This is a simultaneously contested claim.

In her September 2013 VA Form 9, the appellant indicated that she wanted a Board hearing to be held at the RO.  However, in a written statement submitted in October 2013, the appellant withdrew her request for a Board hearing.  Therefore, the request for a Board hearing is deemed withdrawn and the case is ready for appellate review.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that a claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties will be furnished with a Statement of the Case (SOC).  38 C.F.R. § 19.101.  

When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  38 C.F.R. § 20.713. 

A close review of the claims file reveals that VA has not fulfilled its obligations under the procedures relating to contested claims.  Specifically, it is not apparent from the claims file that VA provided the Veteran with the contents of the appellant's September 2013 substantive appeal.  See VA Adjudication Manual, M21-1MR, Part III, Subpart vi, Chapter 6.  Additionally, it does not appear that a copy of the September 2013 SOC was sent to the Veteran.  

To ensure compliance with all specialized contested claim procedures, these deficiencies must be corrected on remand.  In particular, in addition to providing the Veteran with a summary of the appellant's substantive appeal, he and his representative should be afforded an opportunity to submit written argument and/or appear at a hearing, if requested.

VA law provides that a veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  There are two types of apportionments.  The first type is a 'general' apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation or pension payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The second type, or 'special' apportionment, provides that where hardship is shown to exist, compensation or pension may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  Id.

In this case, the Veteran was granted service connection for posttraumatic stress disorder (PTSD) in a rating decision issued in October 2011.  The Veteran was assigned an initial disability evaluation of 100 percent for the PTSD, effective from April 2009.  Thus, he was in receipt of $2,774 per month, effective May 1, 2009; $2,873 per month, effective December 1, 2011; $2,965 per month, effective December 1, 2013; and $3,015 per month, effective December 1, 2014.  These monthly benefits included an additional amount for the Veteran's dependent child.

In July 2012, the appellant/claimant was issued a "Special Apportionment Decision" that found that the appellant/claimant had demonstrated financial need because her monthly expenses greatly exceeded her monthly income.  It was noted that the Veteran had failed to respond to a request for financial information.  The RO assigned an apportionment amount of $300.00.  In the September 2013 SOC, the RO found that the apportionment did not create a financial hardship for the Veteran.  

However, there is no indication of how the RO determined that or how the RO determined that $300.00 was the appropriate amount, especially in light of the fact that $300.00 is less than 20 percent of the Veteran's monthly benefit.  It appears that adjudication of this claim would benefit from clarification of the AOJ's determinations regarding the basis of the current apportionment and the basis of the denial for increased apportionment.

Also, the evidence of record does not contain any financial information for the Veteran beyond the amount of his monthly VA disability benefit.  It is unknown if he is in receipt of Social Security Administration benefits.  

Furthermore, the appellant, in May 2012, and again in September 2013, indicated that the Veteran had not been paying child support and that the child support agency for her state of residence was involved in collection efforts against the Veteran.  It is unknown if the appellant has ever received any such child support monies.  On remand, the AOJ must undertake development actions to obtain answers to these questions.

Accordingly, the case is REMANDED for the following action: 

1.  Review the claims file and ensure that all contested claim procedures have been followed to include all necessary notice to both the Veteran and his representative.  Furnish the Veteran and his representative with the contents of the appellant's September 2013 substantive appeal.  Also, send a copy of the September 2013 SOC to the Veteran.  Copies of the September 2013 SOC and all SSOCs must be sent to the Veteran's representative and to the appellant/claimant's current representative.  

The Veteran and his representative must be afforded an opportunity to respond with additional evidence or argument.  He must also be asked specifically whether he would like to have a personal hearing regarding this appeal. 

If the Veteran elects to appear before the Board and/or submit written rebuttal to the appellant's contentions, the appellant must be notified of any hearing scheduled (and given an opportunity appear) and/or be provided a copy of any written rebuttal submitted by the Veteran (and given an opportunity to respond). 

2.  Request updated financial information from the Veteran and appellant as well as any supporting documentation that would be relevant in deciding the instant case.  Specifically determine if the Veteran has been in receipt of Social Security disability benefits at any time since 2012.

3.  With assistance from the appellant as needed, contact the child support collection agency for the state in which the appellant resides to determine if any child support payments have been received from the Veteran at any time since 2012.

4.  Notify the appellant of the requirements for a minor child to continue to receive an apportionment after the child turns 18 years old.  Send the appellant all necessary forms, such as report of school attendance.

5.  After the development requested above has been completed, as well as any other development which is deemed appropriate, consider all of the evidence of record and readjudicate the issue of whether the Veteran and the appellant's minor child is entitled to an apportionment of the Veteran's benefits in excess of $300.00 per month.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include consideration of 38 C.F.R. § 3.451.  

6.  If the appeal is not resolved to the satisfaction of the parties, the appellant must be provided a supplemental statement of the case (SSOC) (with a copy to the Veteran and his representative), and both parties must be afforded the appropriate time period within which to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

